Citation Nr: 0736700	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  99-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for cervical spine arthritis.

2.  Entitlement to a disability rating greater than 10 
percent for dorsal spine arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from July 1949 to September 
1952, and from July 1953 to June 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In October 2002, as a result of a change in domicile of the 
veteran, jurisdiction of this matter was transferred to that 
of the RO located in Roanoke, Virginia.

This matter was previously before the Board in January 2001 
and October 2003, at which time it was remanded to the RO for 
additional development.  The matter was then returned to the 
Board in March 2006, wherein the veteran's claims as 
captioned above were denied.  The veteran appealed the 
findings of the Board to the United States Court of Appeals 
for Veterans Claims (Court).

In July 2007 the veteran and VA filed a Joint Motion for 
Remand with the Court requesting that the March 2006 Board 
decision be vacated and remanded.  In August 2007, the Court 
issued an Order granting the motion, thereby vacating the 
Board's March 2006 decision, and remanding the case to the 
Board for readjudication consistent with the motion. The case 
is now before the Board for appellate review.

In November 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Pursuant to the July 2007 Joint Motion for Remand, and upon 
preliminary review of the record with respect to the 
veteran's claims for increased disability ratings for his 
cervical and dorsal spine arthritis, further development is 
required prior to final appellate review.

In the Joint Motion for Remand, the parties stated that the 
veteran's service-connected cervical and dorsal spine 
disabilities were manifested by symptoms of muscle spasms and 
pain, which radiated to the upper extremities.  In this 
regard, it was agreed that consideration was to be given as 
to whether the veteran was entitled to a separate disability 
rating for neurological manifestations associated with his 
service-connected disabilities.

Additionally, the parties determined that the February 2003 
VA examination report was inadequate for rating purposes as 
to the reported assessment of flexion of the dorsal spine.  
See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

In light of the asserted inadequacy of the most recent VA 
examination of the veteran, and the consideration to be 
afforded to the neurological manifestations associated with 
the veteran's service-connected cervical and dorsal spine 
arthritis, the Board finds that an additional VA orthopedic 
and neurological examination of the veteran's cervical and 
dorsal spines is mandated so as to assess the current 
severity of each disability.  

The fulfillment of the statutory duty to assist includes the 
conducting of a thorough and contemporaneous medical 
examination so that the evaluation of a claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain whether there are 
outstanding VA outpatient treatment 
records from the Altoona, Martinsburg, or 
other VA medical facility and associate 
those with the claims file.

2.  The RO/AMC shall schedule the veteran 
for orthopedic and neurological 
examinations of the cervical and dorsal 
spines so as to assess the current extent 
and nature of each respective disability.  
The examiner is asked to review the claims 
file and a copy of this Remand in 
conjunction with conducting the 
examination. Any studies deemed necessary 
should be performed.

The examiner is requested to ascertain the 
severity of the disability such that 
findings from the examination are 
responsive to the current criteria for 
rating cervical and dorsal spine 
disorders, the criteria in effect prior to 
September 26, 2003, and those in effect 
prior to September 23, 2002.  

The examiner should make a definitive 
finding as to whether there is muscle 
spasm, identify any associated 
neurological symptoms, and indicate 
whether the cervical and dorsal spine 
symptoms are chronic or acute.  

The examiner should specifically ascertain 
whether there have been incapacitating 
episodes (defined as "a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician") due specifically to the 
cervical or dorsal spine, and if so, the 
frequency and duration of such should be 
noted.  

The clinical findings reported must be 
sufficiently detailed to allow for 
consideration under the prior and the 
revised criteria for rating cervical and 
dorsal spine disorders.  All functional 
limitations resulting from the cervical 
and dorsal spine disabilities should be 
identified and the examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination.

If it is determined that there are 
neurological symptoms referable to the 
upper extremities associated with the 
service-connected cervical or dorsal 
arthritis, the examiner should indicate 
whether the veteran's symptomatology, 
based on the degree of sciatic nerve 
paralysis, if any, equates to "mild 
incomplete," "moderate incomplete," 
"moderately severe incomplete," "severe 
incomplete, with marked muscular atrophy" 
or "complete" paralysis of the affected 
nerve.

The examiner must provide a complete 
rationale for all opinions given.

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further claim adjudication.

4.  The RO/AMC should readjudicate the 
claims giving consideration to the 
additional evidence of the veteran 
obtained as a result of this remand.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a Supplemental Statement of the Case.  

The Supplemental Statement of the Case 
must set forth that the additional 
evidence has been considered and contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  The 
veteran should be provided with an 
appropriate period of time for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

